PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Laas et al.
Application No. 15/557,990
Filed: 13 Sep 2017
For: HYDROPHILIC POLYISOCYANATES BASED ON 1,5-DIISOCYANATOPENTANE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 5, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Final Office Action mailed July 2, 2020, which set a shortened statutory period for reply of three (3) months.  An extension of time under the provisions of 37 CFR 1.136(a) was obtained on December 2, 2020, extending the period for reply by two (2) months.  No other extension of times were obtained.  Accordingly, the application became abandoned on December 3, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Notice of Appeal and appeal fee of $840.00, (2) the petition fee of $2,100.00; and (3) an adequate statement of unintentional delay. 

Regarding item (3), 37 CFR 1.137(a) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the required language, the statement is being construed as the statement required by 37 CFR 1.137(a).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.

The application file is being forwarded to the Technology Center GAU 1762 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions